Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 & 7-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Fig.1 is described as showing an “ordinary” electric motor (¶[0013]; ¶[0027]), in contrast with the Fig.2 embodiment (¶[0031]).  Further, in ¶[0028]-¶[0029] Figs.7-8 are described as showing electrical & mechanical properties of an electric motor with elements (e.g., housing 11, stator lamination 12) belonging to the “ordinary” electric motor of Fig.1, and so Figs.7-8 are also presumed to show features of the prior art.
 See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities: 
The adjective “bearinged” (¶[0036] is unclear and not idiomatic. 
Appropriate correction is required.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7 & 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buehler et al. (US 9,356,493).
Regarding claim 1, Buehler teaches an electric motor assembly, comprising: 
a housing 30 having a generally cylindrical inner surface 32 defining a generally cylindrical cavity within the housing (c.4:12-17; Fig.3A); 
a stator 14 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked laminations (i.e., stator core 18; laminations not shown; c.1:50-57) wherein each lamination has an outer circumferential edge and a plurality of finger elements (not numbered) extending inward toward a center of the lamination (c.4:7-12; Fig.3A); and 
a layer 64 of polymer 60 disposed between a generally cylindrical outer surface 46 of the stator and the generally cylindrical inner surface 32 of the housing 30, such that the stator is bonded to the housing by the polymer 60 (abstract; c.4:45-53; c.7:12-16; Figs.3A-3B).

    PNG
    media_image1.png
    516
    438
    media_image1.png
    Greyscale

Regarding claim 2, a gap 50 having a generally cylindrical shell shape is defined between the stator and the housing, and wherein the layer 64 of polymer 60 substantially fills the gap (c.4:17-21; c.4:48-53; Figs.3A-3B).  
Regarding claim 3, none of the laminations is directly connected to the housing, due to the gap 50 between the exterior surface 46 of the stator and the interior surface 32 of the housing (c.4:17-21; Figs.3A-3B).
Regarding claim 4, the stator (i.e., stator core 18) is not directly connected to the housing, due to the gap 50 between the exterior surface 46 of the stator and the interior surface 32 of the housing (c.4:17-21; Figs.3A-3B).  
Regarding claim 6, a rotor 16 is operatively disposed within a generally cylindrical inner stator cavity (Fig.2).  
Regarding claim 7, the layer 64 of polymer 60 is effective to prevent rotation of the stator with respect to the housing, since it adheres the stator to the housing (c.2:36).  
Regarding claim 10, the polymer 60 has material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing, e.g., the polymer may include a metallic filler material (abstract).  
Claims 1-7 & 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Purvines et al. (US Pat.Pub.2008/0143203).
Regarding claim 1, Purvines teaches an electric motor assembly, comprising: 
a housing 237 having a generally cylindrical inner surface defining a generally cylindrical cavity within the housing (housing comprises cylindrical plate 238; ¶[0040]; Fig.2); 
a stator 200 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked laminations (i.e., stator core; ¶[0045]) wherein each lamination has an outer circumferential edge and a plurality of finger elements extending inward toward a center of the lamination (i.e., poles; Figs.1B&3A); and 
a layer of polymer (thermoset material) 208 disposed between a generally cylindrical outer surface of the stator 200 and the generally cylindrical inner surface of the housing 237 (corresponding to cylindrical plate 238), such that the stator is bonded to the housing by the polymer (i.e., thermoset material completely encapsulates and serves to secure stator to housing; ¶[0015]; ¶[0040]; ¶[0076]; Fig.2).

    PNG
    media_image2.png
    393
    448
    media_image2.png
    Greyscale

Regarding claim 2, a gap (not numbered) having a generally cylindrical shell shape (corresponding to cylindrical plate 238) is defined between the stator 200 and the housing 237, and wherein the layer of polymer substantially fills the gap (Fig.2).  
Regarding claim 3, none of the laminations (of stator 200) is directly connected to the housing 237, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
 Regarding claim 4, the stator 200 is not directly connected to the housing 237, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
Regarding claim 5, the stator 200 is fastened to the housing 237 by only the polymer (thermoset material) 208, since the thermoset material 208 completely encapsulates the stator (¶[0015]; ¶[0040]; Fig.2).
Regarding claim 6, a rotor 202 is operatively disposed within a generally cylindrical inner stator cavity (Fig.2).  
Regarding claim 7, the layer of polymer (thermoset material) 208 is effective to prevent rotation of the stator 200 with respect to the housing 237, since it completely encapsulates and serves to secure stator to housing (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).
Regarding claim 16, Purvines teaches the method of manufacturing an electric motor assembly, comprising: 
disposing a stator 200 (800) within a housing 237 (804) such that a gap is defined between the stator and the housing and the stator is not directly connected to the housing (Figs.2 & 8A-8B); and 
substantially filling the gap with a polymer (thermoset material) 208 (808) capable of fastening the stator to the housing by only the polymer (i.e., the thermoset material 208 completely encapsulates the stator and serves to secure stator to housing; ¶[0015]; ¶[0040]; ¶[0076]-¶[0079]; Figs.2&8A-8B).
Regarding claim 17, Purvines teaches curing the polymer (thermoset material) 208 such that the stator 200 is fastened to the housing 237 by only the polymer (¶[0075]-¶[0076]; Fig.2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Buehler or Purvines as applied to claim 1 above, respectively, further in view of Strong et al. (US Pat.Pub.2002/ 0135244).
Regarding claim 8, neither Buehler nor Purvines teaches “an arcuate metallic strip circumferentially disposed within the layer of polymer, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator and the housing, and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, one of the stator and the housing, or neither of the stator and the housing.”
But, Strong teaches a motor 10 comprising a housing 16, stator 20 and an arcuate metallic strip (tolerance band) 26 circumferentially disposed between the housing and the stator, wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing (¶[0011]; ¶[0016]; Fig.2), to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts (¶[0007]).

    PNG
    media_image3.png
    570
    476
    media_image3.png
    Greyscale

	Thus, it would have been obvious before the effective filing date to provide an arcuate metallic strip circumferentially disposed within the layer of polymer (between the stator and housing) of Buehler or Purvines wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing, since Strong teaches an arcuate metallic strip would have been a desirable way to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts.  
	Regarding claim 9, in the wavy shape configuration, Strong’s arcuate metallic strip (tolerance band) 26 is “integral with” [sic] (i.e., contacts) an outer circumferential edge of one of the stator laminations 21 (Fig.2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler or Purvines as applied to claim 1 above, respectively, further in view of Dotz et al. (US 11,238,310).
Regarding claim 11, neither Buehler nor Purvines teaches the housing includes “a plurality of protrusions each extending inward from the generally cylindrical inner surface and the stator includes a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other.”
But, Dotz teaches an electric machine housing 6 with an inner volume 7 in which a stator (laminated core) 5 is arranged, the housing including a plurality of protrusions (not numbered, between stator protrusions 18, 19; Fig.2) each extending inward from the generally cylindrical inner surface and the stator 5 includes a plurality of protuberances 18, 19 each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other and thus secure the stator core within the housing element  and prevent rotation of the stator core (i.e., the protrusions 18, 19 cut into the softer material of the housing element 6 as the stator core is inserted into the housing; c.2:15-20; c.3:35-c.4:4; Fig.2). 

    PNG
    media_image4.png
    391
    556
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Buehler or Purvines with a plurality of protrusions on the housing each extending inward from the generally cylindrical inner surface and the stator with a plurality of protuberances each extending outward from the generally cylindrical outer surface, wherein the protrusions and protuberances are interleaved with each other, since Dotz teaches this would have been desirable to secure and prevent rotation of the stator within the housing element. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Buehler or Purvines as applied to claim 1 above, respectively, further in view of Hemmelmann et al. (US 7,804,215).
Regarding claim 12, neither Buehler nor Purvines teaches “a network of cooling channels…formed in the layer of polymer by forming a network of sacrificial elements made of a sacrificial material on an outer cylindrical surface of the stator and subsequently removing the sacrificial material after curing the polymer.” 1
	But, Hemmelmann teaches a cooling arrangement for a linear electrical machine 100 comprising a network of cooling channels (passageways) 104 formed in a filler layer 102 of polymer (e.g., resin; c.4:53-58) between stator 74 and flux modulator 84, by forming a network of sacrificial elements (not numbered) made of a sacrificial material on a surface of the stator 74, in places where passageways 104 are desired, and subsequently removing the sacrificial material after curing the polymer (i.e., when subjected to heat; (c.5:54-c.6:2; Fig.6). Thus, the cooling passageways 104 are formed on a surface of the stator 74 that are filled with cooling fluid to provide cooling to the stator windings 96.  

    PNG
    media_image5.png
    237
    634
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide the polymer layer of either Buehler or Purvines with a network of cooling channels formed in the layer of polymer by forming a network of sacrificial elements made of a sacrificial material on an outer cylindrical surface of the stator and subsequently removing the sacrificial material after curing the polymer since Hemmelmann teaches this would have provided cooling passageways to provide cooling to the stator windings.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Purvines in view of Miyairi et al. (US 7,868,497) and Perkins et al. (US 8,182,134).
Regarding claim 13, Purvines teaches an electric motor assembly, comprising: 
a metal housing 237 having a generally cylindrical inner surface defining a generally cylindrical cavity within the housing (corresponding to cylindrical plate 238; Fig.2); 17P051957-US-NP 
a stator 200 operatively disposed within the generally cylindrical cavity, the stator comprising a plurality of stacked metallic laminations (i.e., stator core; ¶[0045]) wherein each lamination has an outer circumferential edge and a plurality of finger elements (poles) extending inward toward a center of the lamination (i.e., poles; Figs.1B&3A),
wherein a gap (not numbered) having a generally cylindrical shell shape is defined between the stator 200 and the housing 237 and none of the laminations is directly connected to the housing (since thermoset material 208 completely encapsulates the stator ¶[0015]; ¶[0040]; Fig.2); and 
a layer of polymer (thermoset material) 208 substantially filling the gap disposed between an outer cylindrical surface of the stator 200 and the inner cylindrical surface of the housing 237, such that the stator is fastened to the housing by only the polymer (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).  
Purvine’s housing is not “metal”.  Also, Purvine’s polymer (thermoset material) 208 does not have “material characteristics which provide a predetermined electrical filtering of electrical noise between the stator [200] and the housing [237].”  
But, regarding the first feature, Miyairi teaches an airtight-type electric motor comprising a cylindrical housing 5 made of metal, e.g., steel, that ensures pressure resistance and airtightness (c.4:30-35; Fig.1).

    PNG
    media_image6.png
    439
    448
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Purvine with a metal housing since Miyairi teaches this material would have insured pressure resistance and airtightness. 
Regarding the second feature, Perkins teaches electrically conductive fillers used to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer (e.g., thermoset) compositions are well known. Examples include electrically conductive noble metal-based fillers such as pure silver; noble metal-plated noble metals such as silver-plated gold; noble metal-plated non-noble metals such as silver plated cooper, nickel or aluminum, etc. The electrically conductive fillers are used to meet the desired conductivity, EMI/RFI shielding effectiveness, hardness, and/or other properties suitable for a particular application (c.6:31-54).
Thus, it would have been obvious before the effective filing date to further provide Purvine’s polymer with material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing since Perkins teaches electrically conductive fillers were well-known to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer compositions.  
Regarding claim 14, Purvines teaches a rotor 202 operatively disposed within a generally cylindrical inner stator cavity (Fig.2), wherein the layer of polymer (thermoset material) 208 is effective to prevent rotation of the stator 200 with respect to the housing 237 during operation, since it completely encapsulates and serves to secure stator to housing (¶[0015]; ¶[0040]; ¶[0076]; Fig.2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines, Miyairi and Perkins as applied to claim 13, further in view of Strong.
Regarding claim 15, none of Purvines, Miyairi or Perkins teaches “an arcuate metallic strip circumferentially disposed within the layer of polymer, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator and the housing, and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, one of the stator and the housing, or neither of the stator and the housing.”
But, Strong teaches a motor 10 comprising a housing 16, stator 20 and an arcuate metallic strip (tolerance band) 26 circumferentially disposed between the housing and the stator, wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing (¶[0011]; ¶[0016]; Fig.2), to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts (¶[0007]).
Thus, it would have been obvious before the effective filing date to provide an arcuate metallic strip circumferentially disposed within the layer of polymer (between the stator and housing) of Purvines, Miyairi and Perkins, wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing, since Strong teaches an arcuate metallic strip would have been a desirable way to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines as applied to claim 16, further in view of Perkins.
Purvines generally teaches the invention including a cured polymer (thermoset material) 208 (¶[0075]-¶[0076]; Fig.2), but Purvine’s polymer does not have “material characteristics which provide a predetermined electrical filtering of electrical noise between the stator [200] and the housing [237] when the polymer is cured.”  
But, Perkins teaches electrically conductive fillers used to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer (e.g., thermoset) compositions are well known. Examples include electrically conductive noble metal-based fillers such as pure silver; noble metal-plated noble metals such as silver-plated gold; noble metal-plated non-noble metals such as silver plated cooper, nickel or aluminum, etc. The electrically conductive fillers are used to meet the desired conductivity, EMI/RFI shielding effectiveness, hardness, and/or other properties suitable for a particular application (c.6:31-54).
Thus, it would have been obvious before the effective filing date to provide Purvine’s
polymer with material characteristics which provide a predetermined electrical filtering of electrical noise between the stator and the housing when the polymer is cured since Perkins teaches electrically conductive fillers were well-known to impart electrical conductivity and EMI/RFI shielding effectiveness to polymer compositions.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines as applied to claim 16 above, respectively, further in view of Strong.
Regarding claim 19, Purvines does not further teach “inserting an arcuate metallic strip within the gap, wherein the arcuate metallic strip is configured as one of (i) a flat shape configuration wherein the arcuate metallic strip is spaced apart from both the stator and the housing, and (ii) a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, one of the stator and the housing, or neither of the stator and the housing.”
But, Strong teaches a motor 10 comprising a housing 16, stator 20 and an arcuate metallic strip (tolerance band) 26 inserted into the gap between the housing and the stator, wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing (¶[0011]; ¶[0016]; Fig.2), to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts (¶[0007]).
	Thus, it would have been obvious before the effective filing date to insert an arcuate metallic strip in the gap between the stator and housing of Purvines wherein the arcuate metallic strip is configured as a wavy shape configuration wherein the arcuate metallic strip is disposed in contact with both the stator and the housing, or one of the stator and the housing, since Strong teaches an arcuate metallic strip would have been a desirable way to retain the stator in the housing with a minimal amount of radial force and reduce torque ripple and lessen noise and vibration with a minimum amount of labor and parts.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Purvines as applied to claim 17, further in view of  in view of Hemmelmann. 
Purvines substantially teaches the method but does not further teach “forming a network of sacrificial elements made of a sacrificial material on a generally cylindrical outer surface of the stator; and removing the sacrificial material after curing the polymer so as to form a network of cooling channels on the generally cylindrical outer surface of the stator.”
	But, Hemmelmann teaches a cooling arrangement for a linear electrical machine 100 comprising a network of cooling channels (passageways) 104 formed in a filler layer 102 of polymer (e.g., resin; c.4:53-58) between stator 74 and flux modulator 84, by forming a network of sacrificial elements (not numbered) made of a sacrificial material on a surface of the stator 74, in places where passageways 104 are desired, and subsequently removing the sacrificial material after curing the polymer (i.e., when subjected to heat; (c.5:54-c.6:2; Fig.6). Thus, the cooling passageways 104 are formed on a surface of the stator 74 that are filled with cooling fluid to provide cooling to the stator windings 96.  
Thus, it would have been obvious before the effective filing date to form the polymer layer of Purvines with a network of sacrificial elements made of a sacrificial material on a generally cylindrical outer surface of the stator and remove the sacrificial material after curing the polymer so as to form a network of cooling channels on the generally cylindrical outer surface of the stator since Hemmelmann teaches this would have provided cooling passageways to provide cooling to the stator windings.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, 
        determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product +was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)